Citation Nr: 1539533	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a bilateral eye disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a disorder caused by tuberculosis exposure, to include obstructive sleep apnea.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Jan S. Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in January 2011.  The RO issued a Statement of the Case (SOC) in December 2011.  In December 2011, the Veteran filed his Substantive Appeal for the bilateral hearing loss and tinnitus claims only.  Later that month, the Veteran filed another Substantive Appeal for all of the issues.  A May 2012 Supplemental SOC (SSOC) was issued by the RO and addressed all of the issues.  Thereafter, the Veteran's representative limited the appeal to the back, hearing loss, and tinnitus issues; however, the Veteran indicated at the Board hearing that he desired to move forward with all issues.  

The RO in St. Petersburg, Florida, currently has jurisdiction over the claims.

In April 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

In October 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the June 2015 SSOC, additional medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in July 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have sufficient hearing loss in his ears to be considered a disability by VA standards.

2.  The Veteran's current degenerative joint disease of the right knee was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

3.  The Veteran's current degenerative joint disease of the left knee was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

4.  The Veteran's current glaucoma of the eyes is not shown to be causally or etiologically related to his active military service.

5.  The Veteran's current hypertension was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

6.  A disorder caused by tuberculosis exposure, to include the Veteran's current obstructive sleep apnea, is not shown to be causally or etiologically related to his active military service.

7.  The Veteran's current tinnitus was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  Service connection for degenerative joint disease of the right knee is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  Service connection for degenerative joint disease of the left knee is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

4.  Service connection for a bilateral eye disorder, to include glaucoma, is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  Service connection for hypertension is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

6.  Service connection for a disorder caused by tuberculosis exposure, to include obstructive sleep apnea, is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in January 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service private and VA treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

Regarding the bilateral hearing loss and tinnitus claims, the Veteran participated in a VA examination in September 2010, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board notes that the Veteran's representative, in a statement dated in April 2012, contends that the September 2010 VA examination was inadequate, as the Veteran had never heard of the word "tinnitus" before and thus thought the VA examiner was referring to tendonitis and not tinnitus.  The representative requested a new VA examination as the Veteran had experienced ringing in his ears since his active military service, even though he did not tell the VA examiner this information.  The Board finds that a new VA examination is not warranted for the Veteran's tinnitus.  The VA examiner considered the Veteran's lay statements, but also examined the Veteran and reviewed the claims file in providing his medical opinion.  The examiner did not base the medical opinion solely on the Veteran's lay statements.  The examination involved a review of the Veteran's VA treatment records and STRs.  A review of the examination report shows the VA examiner elicited substantial information regarding the Veteran's medical history and current symptoms and completed an objective examination of him.  In fact, the findings reported appear to be adequate, and there is nothing in the September 2010 VA examination report that leads the Board to believe the examination was less than complete and/or inadequate.  In light of the foregoing, the Board finds a remand is not necessary in this situation because there is sufficient competent clinical evidence of record and such evidence does not indicate that the Veteran's current tinnitus is related to his active military service.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

Regarding the bilateral knee disorder, bilateral eye disorder, hypertension, and obstructive sleep apnea/tuberculosis exposure claims, the Board notes that VA examinations and medical opinions have not been obtained.  The only evidence of record relating the Veteran's disabilities to service are the Veteran's own general conclusory statements, which do not meet the low threshold of an indication that the claimed disabilities are due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met for the bilateral knee disorder, bilateral eye disorder, hypertension, and obstructive sleep apnea/tuberculosis exposure claims.

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Furthermore, the Veteran was afforded a Board hearing in April 2014.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issues as shown on the title page of this decision.  See Board hearing transcript, page 2.  The VLJ informed the Veteran of the missing elements for each of his claims.  See Board hearing transcript, pages 6, 11, 12, 14, 15, 17, 19, 21.  The VLJ then asked the Veteran questions regarding the elements of the claims that were lacking to substantiate the claims for benefits.  The VLJ also asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its October 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran a letter dated in March 2015, which provided him with the appropriate release form (VA Form 21-4142) to obtain his confidential records from his private physicians.  The Veteran, however, did not return the release forms, and all other evidence that he has indicated as relevant to his claims has been obtained.  The remand also included obtaining the Veteran's recent VA treatment records, which were obtained and associated with the Veteran's claims file.  Finally, the remand included readjudicating the claims, which was accomplished in the June 2015 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

A.  General Regulations and Statutes 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), active tuberculosis, cardiovascular-renal disease (to include hypertension), and organic diseases of the nervous system (i.e., sensorineural hearing loss and tinnitus), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  The United States Court of Appeals for Veterans Claims (Court) recently issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Bilateral Hearing Loss

As noted above, the first element of service connection requires evidence of a current disorder.  

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it; without this minimum level of proof, there can be no valid claim).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since filing his service connection claim in January 2010, the Veteran was provided a VA audiological examination in September 2010.  Audiometric testing yielded the following findings at that time:

 


HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
20
10
RIGHT
10
15
10
10
10

Using the Maryland CNC Word List test, his speech recognition scores were 100 percent bilaterally.

The VA and private treatment records in the claims file do not provide any contrary evidence to that obtained at the VA examinations.  

The Board has reviewed the above evidence and finds that there is no indication of a current bilateral hearing loss disorder as defined under 38 C.F.R. § 3.385.  Therefore, the Veteran has not met his threshold preliminary evidentiary burden of establishing he has a sufficient hearing loss disability in his ears.  

Without this required proof of a current disorder, the claim for service connection necessarily fails.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for a past disability); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time a claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, the Veteran has never had a current diagnosis, either when filing his claim or at any time since.  So without the required proof that he has a current diagnosis, the Board need not determine whether there is a correlation between a disorder and his military service because this is an impossibility.

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer, 210 F.3d at 1353. 

Accordingly, service connection for bilateral hearing loss is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's and his spouse's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran has sufficient hearing loss in his ears to be considered a disability by VA standards) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran or his spouse possess the medical expertise to provide such a diagnosis.  The medical evidence establishes that the Veteran does not have a clinical diagnosis of bilateral hearing loss for VA purposes.  The VA examiner considered the lay assertions of record, but ultimately found that the Veteran did not have a current diagnosis of bilateral hearing loss for VA purposes.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for bilateral hearing loss is not warranted.

C.  Bilateral Knee Disorder, Bilateral Eye Disorder, Obstructive Sleep Apnea, and Hypertension

As noted above, the first element of service connection requires evidence of a current disorder.  Here, current diagnoses have been established.  An April 2013 VA treatment record diagnosed the Veteran with degenerative joint disease of the knees.  A July 2010 VA treatment record diagnosed the Veteran with glaucoma of the eyes.  At his Board hearing, the Veteran testified that his current disorder caused by his in-service tuberculosis exposure was obstructive sleep apnea.  See Board hearing transcript, page 16.  A February 2011 private treatment record diagnosed the Veteran with obstructive sleep apnea, as well as hypertension.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorders.  The records reveal no complaints or treatment related to the Veteran's knees, eyes, tuberculosis exposure, obstructive sleep apnea, hypertension, or their associated symptoms (to include headaches claimed as early symptoms of high blood pressure).  See Board hearing transcript, page 17.  His active military service ended in August 1982.  

At his April 2014 Board hearing, the Veteran testified that he was tested for tuberculosis in-service and given shots, so he assumed that he was exposed to tuberculosis in-service; however, the Veteran was unsure if he had a positive TB antigen test.  See Board hearing transcript, page 15.  The Veteran also testified that he did not have high blood pressure before service, and he began experiencing headaches in service.  Id. at 17.  The Veteran attributed these headaches to early manifestations of high blood pressure, as he was diagnosed with hypertension shortly after service.  Id. at 18.  The Veteran also testified that he was exposed to silt, dirt, debris, and sunlight during his active military service, which caused his current bilateral eye disorder.  Id. at 24.  Regarding his knees, the Veteran testified that the performance of his in-service duties, to include running, caused the wear and tear on his knees.  Id. at 7.

Post-service, in an April 2010 medical opinion, the Veteran's private physician, Dr. S., stated that he had been treating the Veteran for his hypertension since November 1994.  This is the first post-service complaint or diagnosis of hypertension in the record.  At his Board hearing, the Veteran testified that he was treated for his hypertension one year after service by Dr. S. (see Board hearing transcript, page 18); however, as stated above, Dr. S. indicated that he did not begin treating the Veteran for his hypertension until 1994, more than a year after the Veteran's active military service.  The first post-service relevant complaint of and diagnosis of a bilateral eye disorder was in a February 2006 private treatment record.  At that treatment visit, the Veteran did not state that his eye symptoms had been present since his active military service.  The first post-service relevant complaint of and diagnosis of obstructive sleep apnea was in a February 2011 private treatment record.  At that treatment visit, the Veteran did not state that his obstructive sleep apnea had been present since his active military service.  The first post-service relevant complaint of and diagnosis of a right knee disorder was in an April 2011 VA Medical Center (VAMC) treatment record.  The first post-service relevant complaint of and diagnosis of a left knee disorder was in an August 2012 VAMC treatment record.  At those treatment visits, the Veteran did not state that his bilateral knee disorder had been present since his active military service.  Again, the Veteran's active duty ended in 1982.  These lengthy periods without treatment for the disorders weigh heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  As previously stated, VA examinations are not necessary in this case.  The VA and private treatment records do not provide any supporting evidence.  For all of these reasons, service connection for a bilateral knee disorder, bilateral eye disorder, hypertension, and a disorder caused by tuberculosis, to include obstructive sleep apnea, is not warranted.

Regarding the hypertension and knees, the Veteran's claims also cannot be granted based on continuity of symptomatology.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1994 (hypertension) and 2011 (knees), over ten years at a minimum after the Veteran's military separation in 1982.  Further, the STRs do not show that the Veteran developed chronic cardiovascular-renal disease (hypertension) or arthritis of the knees during his active military service.  The STRs do not document any complaints of or treatment for hypertension or arthritis of the knees.  When the Veteran was first treated post-service in 2011/2012 for his knees, he did not indicate that his bilateral knee disorder had been present since his active military service.  At the April 2011 VA treatment visit, he specifically denied any prior injuries to his right knee.  The lay and medical evidence of record does not credibly document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Veteran's service connection claims cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for cardiovascular-renal disease, to include hypertension, and arthritis of the knees.  As stated above, the earliest post-service medical treatment records are dated from 1994 (hypertension) and 2011/2012 (knees), and the Veteran was separated from the active duty in 1982.  No credible symptoms or diagnoses of hypertension or arthritis of the knees manifesting to a compensable degree were made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Regarding the bilateral eye disorder and the disorder caused by tuberculosis, to include obstructive sleep apnea, the Veteran is not entitled to service connection for these claims based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnoses of glaucoma and obstructive sleep apnea are not considered chronic diseases under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for these claims.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331 (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the lay statements from the Veteran and his spouse in support of his claims.  The Board acknowledges that the Veteran and his spouse are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., an injury during his active military service and/or observations.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

The Veteran is competent to report that he was required to run in service and perform other duties that caused pain and injury to his knees.  The Veteran is competent to report that he was exposed to silt, dirt, debris, and sunlight during his active military service.  The Veteran is also competent to describe being tested for tuberculosis exposure and being given shots in service.  The Veteran is competent to report experiencing headaches in service, which he believes were early manifestations of his high blood pressure.  The Veteran's spouse is competent to describe the Veteran's symptoms that she observed.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran's claimed disabilities are etiologically related to service) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran or his spouse possess the medical expertise to provide such a nexus.  Symptoms of pain in the knee and headaches may be due to many causes; therefore, medical expertise is required to determine the underlying cause of the complained of disorders.  Whether the claimed injury mechanism is in any way related to the Veteran's glaucoma and obstructive sleep apnea requires medical expertise to determine because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  There is no persuasive competent and credible evidence linking the Veteran's claimed disorders to service.  Thus, the nexus element has not been met. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claims of entitlement to service connection for a bilateral eye disorder, bilateral knee disorder, hypertension, and obstructive sleep apnea is not warranted.

D.  Tinnitus

As noted above, the first element of service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in September 2010, the Veteran was diagnosed with tinnitus.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's tinnitus.  However, the Veteran's DD-214 Form documents that his Military Occupational Specialty (MOS) was Infantryman.  Thus, the RO in the December 2011 SOC conceded the Veteran's presumed in-service noise exposure.  The Veteran's active military service ended in 1982.  

The first post-service relevant complaint of or diagnosis of tinnitus was at the September 2010 VA audiological examination, which was conducted for the purposes of establishing service connection benefits with VA.  Again, the Veteran's active duty ended in 1982.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson, 12 Vet. App. at 453, aff'd, 230 F.3d at 1330. 

As previously mentioned, the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

On VA examination in September 2010, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it was less likely as not that the Veteran's current tinnitus was caused by or the result of noise exposure encountered during his active military service.  The examiner reasoned that a review of the Veteran's STRs yielded no documentation of complaints of tinnitus.  The examiner found that there was no evidence of chronicity or continuity of care for the tinnitus during the twenty eight years since the Veteran's military separation.  At the examination, the Veteran told the VA examiner that he did not know the date and circumstances of his tinnitus onset and his tinnitus was not constant.  The examiner stated that there is no specifically identified nexus event.  Thus, considering all of the available information, the VA examiner provided a negative nexus medical opinion.

The VA examiner clearly reviewed the STRs, personnel records, and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  There is no positive credible evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for tinnitus is not warranted.

The Veteran reports continuous symptomatology since his active military service.  See Board hearing transcript, page 13.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2010, almost thirty years after the Veteran's military separation in 1982.  Further, the STRs do not show that the Veteran developed a chronic organic disease of the nervous system (i.e., tinnitus) during his active military service.  The STRs do not contain any complaints of or treatment for tinnitus.  The first post-service complaint of or diagnosis of tinnitus was at the September 2010 VA examination, which was conducted for the purpose of establishing service connection benefits with the VA.  At the examination, the Veteran did not indicate that his tinnitus had been present since his active military service.  The September 2010 VA examiner also determined that there was no evidence of chronicity or continuity of care regarding the Veteran's tinnitus during the 28 years since his military separation.  The lay and medical evidence of record does not credibly document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for an organic disease of the nervous system (i.e., tinnitus).  As stated above, the earliest post-service pertinent medical evidence is dated from 2010, and the Veteran was separated from the active duty in 1982.  No credible diagnosis of tinnitus was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements from the Veteran and his spouse in support of his claim.  The Board acknowledges that the Veteran and his spouse are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., an injury during his active military service and symptoms observed.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

The Veteran is competent to report that he was exposed to excessive noise during his active military service, which resulted in the current ringing of his ears.  The Veteran's spouse is competent to report the Veteran telling her about his ringing in his ears and his hearing difficulties.  However, the Board must still weigh the lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465.  In making this credibility determination, the Board does not find the current lay statements concerning the etiology of the Veteran's tinnitus to be credible, since the Veteran's STRs make no reference to tinnitus, and since the Veteran first reported complaints of tinnitus in 2010, more than twenty-five years after his separation from the active duty, and he initially reported to the VA examiner that he did not know the date and circumstances of his tinnitus.  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. at 604; see also Macarubbo, 10 Vet. App. at 388.

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337.  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show tinnitus during his active military service, which does not document tinnitus until almost three decades after his separation from the active duty in 1982, and which contains only a negative nexus medical opinion.

For the reasons set forth above, the Board finds that the lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of this current claim, is unfavorable to the claim for service connection for tinnitus.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for tinnitus is not warranted.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for degenerative joint disease of the right knee is denied.

The claim of entitlement to service connection for degenerative joint disease of the left knee is denied.

The claim of entitlement to service connection for a bilateral eye disorder, to include glaucoma, is denied.

The claim of entitlement to service connection for hypertension is denied.

The claim of entitlement to service connection for a disorder caused by tuberculosis exposure, to include obstructive sleep apnea, is denied.

The claim of entitlement to service connection for tinnitus is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining lumbar spine disorder claim can be properly adjudicated.   

The Board previously remanded this claim in October 2014 for, in pertinent part, an addendum VA medical opinion to be obtained regarding whether the Veteran's lumbar spine disorder is a disease process, a defect or abnormality, or an acquired disorder, as the September 2011 private medical opinion states that the Veteran's current lumbar spine disorder "can be congenital or acquired."  Upon remand, a VA examination and medical opinion were obtained in June 2015.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that he could not provide any of the requested medical opinions without resorting to mere speculation.  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, his STRs, the private medical opinion, the medical literature, and the Veteran's post-service treatment records.  Further, in providing the addendum medical opinion (currently contained on the Veteran's Virtual VA claims file), the VA examiner referenced the Veteran's May 1981 examination as the Veteran's entrance examination.  This is an inaccurate statement.  The Veteran's entrance examination is dated in November 1977 and documents a normal spine.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

A remand by the Board confers on the Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Here, the Board finds that an additional VA medical opinion is needed to address the Board's October 2014 remand directives.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion to the October 2010 VA spine examination report. The entire claims file should be made available to and be reviewed by a physician (M.D.), and it should be confirmed that such records were available for review.  Specifically, the examiner should answer the following:

a) Is the Veteran's currently diagnosed PARS defect at L5 of the lumbar spine congenital in origin?  If the answer is "yes", is the Veteran's PARS defect at L5 of the lumbar spine a "disease process," (i.e., a condition capable of improving or deteriorating) or is it simply a "defect or abnormality" (i.e., a condition that is more or less stationary in nature)?  Please consider and discuss Dr. J.D.'s September 2011 letter.  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

b) If the proper classification of the Veteran's currently diagnosed PARS defect at L5 of the lumbar spine is a "defect or abnormality" of congenital origin, was there aggravation (i.e., a permanent worsening beyond the natural progress) of this defect or abnormality of the lumbar spine by a superimposed disease or injury during service that has now resulted in additional disability?  If the answer is "yes," please describe the resultant disability.  Please consider and discuss Dr. J.D.'s September 2011 letter.  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

c) If the proper classification of the Veteran's currently diagnosed PARS defect at L5 of the lumbar spine is a "disease process" of congenital origin, did this disease process of the lumbar spine first manifest itself during service?  Please consider and discuss Dr. J.D.'s September 2011 letter.  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

d) If the proper classification of the Veteran's currently diagnosed PARS defect at L5 of the lumbar spine is a "disease process" of congenital origin but did not have its initial onset in service, then the examiner is asked to address the following questions:  (i) Did this disease process of the lumbar spine "clearly and unmistakably" exist prior to service?  (ii)  If it did exist prior to service, is there clear and unmistakable evidence that this disease process of the lumbar spine WAS NOT aggravated (permanently worsened) by military service?  Please consider and discuss Dr. J.D.'s September 2011 letter.  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

e) If the currently diagnosed PARS defect at L5 of the lumbar spine was "acquired" by the Veteran, then the examiner is asked to address the following question: Is it at least as likely as not (a 50 percent or greater probability) that:  (i) this lumbar spine disorder had its onset during service; or, (ii) was it caused by or otherwise related to any injury or incident that occurred in service?  Please consider and discuss Dr. J.D.'s September 2011 letter.  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

f) In regard to the other low back conditions diagnosed on VA examination, is it at least as likely as not (a 50 percent or greater probability) that degenerative joint disease and degenerative disc disease are etiologically related to the Veteran's military service, including the complaint noted in 1981?  (Please provide a complete rationale that clearly explains the reasons for each opinion expressed).

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  The examiner is also asked to review and address the Veteran's November 1977 entrance examination, which documents a normal spine.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

2.  After the above action has been completed, readjudicate the Veteran's lumbar spine disorder claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


